 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   GEORGINA LOPEZ-QUINTERO
 6

 7

 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                         EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                       CASE NO. 2:17-cr-00064-JAM
12                                          Plaintiff,               STIPULATION REGARDING
                                                                     CONTINUANCE OF STATUS
13   v.                                                              CONFERENCE; FINDINGS AND
                                                                     ORDER
14   ERENDIRA NAVA et al
15                                          Defendants.
16

17                                                          STIPULATION

18             The defendant, Georgina Lopez-Quintero, by and through her counsel, Toni White, Cesar

19 Erendira Nava, by and through his counsel, Clemente Jimenez, Alfonso Rivera, Jr., by and through

20 his counsel, Jason Michael Lawley, Gary M. Roberts, by and through is counsel, Etan Zaitsu, and the

21 Government, by and through its counsel, Jason Hitt, hereby stipulate as follows:

22             1.        By previous order, this matter was set for status on October 22, 2019

23             2.        By this stipulation, the above-named defendants now move to continue the status

24 conference until January 14, 2020 at 9:15 a.m., and to exclude time between October 22, 2019, and

25 January 14, 2020, under Local Code T4.

26             3.        The parties agree and stipulate, and request that the Court find the following:

27             a)        Ms. White was substituted in as counsel for Ms. Lopez-Quintero on September 24,

28             2019 and needs time to review discovery.
                                                                 1
          Stipulation and [Proposed] Order for Continuance of
          Status Hearing and for Exclusion of Time
 1        b)        Discovery in this case consists of hundreds of pages of investigative reports, multiple

 2        wiretap applications, audio recordings of thousands of intercepted calls, transcripts,

 3        photographs, video and seized real evidence. All of this discovery has been discovered or

 4        made available to defense counsel.

 5        c)        Defense counsels need additional time to continue to review discovery, to continue to

 6        consult with their clients, review the current charges, conduct investigation and research

 7        related to the charges and to discuss potential resolutions with their clients and otherwise

 8        prepare for trial.

 9        d)        Defense counsels believe that failure to grant the above-requested continuance would

10        deny them the reasonable time necessary for effective preparation, taking into account the

11        exercise of due diligence.

12        e)        The Government does not object to the continuance.

13        f)        Based on the above-stated findings, the ends of justice served by continuing the case

14        as requested outweigh the interest of the public and the defendant in a trial within the original

15        date prescribed by the Speedy Trial Act.

16        g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

17        seq., within which trial must commence, the time period of October 22, 2019 to January 14,

18        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

19        Code T4] because it results from a continuance granted by the Court at defendants’ request

20        on the basis of the Court’s finding that the ends of justice served by taking such action

21        outweigh the best interest of the public and the defendants in a speedy trial.

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28        ///
                                                           2
     Stipulation and [Proposed] Order for Continuance of
     Status Hearing and for Exclusion of Time
 1          ///

 2          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 3 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 4 a trial must commence.

 5

 6          IT IS SO STIPULATED.

 7

 8
     DATED: October 18, 2019
 9                                                               By   Toni White for
                                                                      JASON HITT
10
                                                                      Assistant United States Attorney
11
     DATED: October 18, 2019
12                                                               By   /s/ Toni White
                                                                      CLEMENTE JIMENEZ
13                                                                    Attorney for Defendant
14                                                                    CESAR ERENDIRA NAVA

15 DATED: October 18, 2019
                                                                 By   /s/ Toni White for
16                                                                    MICHAEL JASON LAWLEY
                                                                      Attorney for Defendant
17                                                                    ALFONSO RIVERA JR.
18
     DATED: October 18, 2019
19                                                               By   /s/ Toni White for
                                                                      ETAN ZAITSU
20                                                                    Attorney for Defendant
                                                                      GARY M. ROBERTS
21

22

23

24

25

26

27

28
                                                             3
       Stipulation and [Proposed] Order for Continuance of
       Status Hearing and for Exclusion of Time
 1                                              FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 18th day of October, 2019

 3
                                                               /s/ John A. Mendez
 4                                                         THE HONORABLE JOHN A. MENDEZ
                                                           UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            4
     Stipulation and [Proposed] Order for Continuance of
     Status Hearing and for Exclusion of Time
